                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

PAMELA ANN WILLIAMS                                                    PLAINTIFF

V.                      NO. 3:18CV00251 JM-JTR

ANDREW SAUL,
Commissioner of Social Security Administration                        DEFENDANT

                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 16th day of September, 2019.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
